MEMORANDUM**
Julietta Castaneda-Campos appeals the sentence imposed following her guilty plea to three counts of distribution of heroin in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291. We review for plain error a sentencing court’s decision not to hold an evidentiary hearing when a defendant has not requested one. United States v. Berry, 258 F.3d 971, 976 (9th Cir.2001). We affirm.
The district court did not err by failing to conduct an evidentiary hearing to determine if Castaneda-Campos qualified for the safety-valve provision because she conceded at the sentencing hearing that her two prior convictions disqualified her. See U.S.S.G. § 5C1.2(a)(l); United States v. Washman, 128 F.3d 1305, 1307-08 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *683courts of this circuit except as provided by Ninth Circuit Rule 36-3.